IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                            PD-0646-10

                               VICKY JEAN GUTZKE , Appellant

                                                 v.

                                    THE STATE OF TEXAS

            ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                      FROM THE FOURTH OF APPEALS
                              BEXAR COUNTY


               Per curiam.

                                           OPINION


       Appellant was convicted of DWI and placed on community supervision. Her community

supervision was revoked and she was sentenced to six years’ imprisonment. The judgment was

affirmed on appeal. Gutzke v. State, 04-09-00327-CR (Tex. App.–San Antonio March 10, 2010)(not

designated for publication). Appellant filed a petition for discretionary review which we granted.

       Appellant has now filed a motion to dismiss her petition. We hereby grant appellant’s

motion, and the petition is dismissed.


DELIVERED MARCH 16, 2010
DO NOT PUBLISH